   Case: 4:20-cv-01670-ACL Doc. #: 4 Filed: 12/17/20 Page: 1 of 5 PageID #: 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                     '   )
                                                    )
               Plaintiff,                           )
                                                    )
       V.                                           )           No. 4:20-CV-1670 ACL
                                                    )
MISSOURI DEPT. of CORR., et al.,                    )
                                                    )
                                                    )
               Defendants.                          )

                               MEMORANDUM AND ORDER

       This matter is before the Court on review of plaintiff Joseph Michael Devon Engel's self-

represented complaint. For the reasons discussed below, the Court will order plaintiff to file a

signed, amended complaint on a Court-provided form. Plaintiff will also be directed to either file

a motion to proceed in forma pauperis or pay the full $400 filing fee. Plaintiff will have twenty-

one (21) days to comply with this Memorandum and Order.

                                            Complaint

       Plaintiff filed this action pursuant to 42 U.S.C. § 1983 on November 23, 2020. Plaintiffs

complaint is handwritten and not on a court form. Plaintiff brings this action against the Missouri

Department of Corrections, the Eastern Reception, Diagnostic and Correctional Center (ERDCC)

and Corizon. He sues defendants in their official capacities.

       Plaintiff claims that on November 15, 2020, "as of 12 pm" he still didn't have his diabetic

snack bag or medicine and medical was "refusing to give [him] any of it." Plaintiff states that he

"has both of them" each time he goes to prison. Although plaintiff does not state who he asked for
    Case: 4:20-cv-01670-ACL Doc. #: 4 Filed: 12/17/20 Page: 2 of 5 PageID #: 5



the medication and snack packs and which particular defendant denied him the medicine and snack

bags. 1

          Plaintiff Engel has failed to file his action on a court-form, and he has failed to file a motion

to proceed in forma pauperis in this action or file an accompanying prison account statement.

          Plaintiff Engel seeks compensatory and punitive damages in this action.

                                                      Discussion

          Plaintiff's complaint is deficient as pled. The complaint is not on a court-form as required

by Local Rule 2.06(A). 2

          Because plaintiff is self-represented, the Court will give him the opportunity to file a

signed, amended complaint to set forth his own claims for relief. Plaintiff should type or neatly

print his complaint on the Court's prisoner civil rights form, which will be provided to him. See

E.D. Mo. L.R. 2.06(A) ("All actions brought by self-represented plaintiffs or petitioners should be

filed on Court-provided forms where applicable."). In the "Caption" section of the Court-provided

form, plaintiff should clearly name each and every party he is intending to sue. See Fed. R. Civ.

P. IO(a) ("The title of the complaint must name all the parties").

          In the "Statement of Claim" section, plaintiff should provide a short and plain statement of

the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be "limited as far as practicable to a




1
 Liability under § 1983 requires a causal link to, and direct responsibility for, the alleged deprivation of rights.
Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir.
1985) (claim not cognizable under § 1983 where plaintiff fails to allege defendant was personally involved in or
directly responsible for incidents that injured plaintiff); Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (respondeat
superior theory inapplicable in § 1983 suits). In the instant action, plaintiff has not set forth any facts indicating that
any of the named defendants were directly involved in or personally responsible for the alleged violations of his
constitutional rights. As a result, the complaint fails to state a claim upon which relief can be granted.
2
  Additionally, § 1983 bars the named defendant from suit under the Eleventh Amendment. Andrus ex rel. Andrus v.
Ark., 197 F.3d 953, 955 (8th Cir. 1999) ("A claim for damages against a state employee in his official capacity is
barred under the Eleventh Amendment.").

                                                            2
   Case: 4:20-cv-01670-ACL Doc. #: 4 Filed: 12/17/20 Page: 3 of 5 PageID #: 6



single set of circumstances." See Fed. R. Civ. P. 10(6). Plaintiff should begin by writing the

defendant's name. In separate, numbered paragraphs under that name, plaintiff should write a

short and plain statement of the factual allegations supporting his claim against that specific

defendant. If plaintiff is suing more than one defendant, he should follow the same procedure for

each defendant.

       It is important that plaintiff establish the responsibility of each separate defendant for

harming him. That is, for each defendant, plaintiff must allege facts showing how that particular

defendant's acts or omissions violated his constitutional rights. See Madewell v. Roberts, 909 F .2d

1203, 1208 (8th Cir. 1990) ("Liability under § 1983 requires a causal link to, and direct

responsibility for, the deprivation of rights."). It is not enough for plaintiff to make general

allegations against all the defendants as a group. Rather, plaintiff needs to provide the role of each

named defendant in this case, in order that each specific defendant can know what he or she is

accused of doing. Topchian v. JPMorgan Chase Bank, NA., 760 F.3d 843, 848 (8th Cir. 2014)

(stating that the essential function of a complaint "is to give the opposing party fair notice of the

nature and basis or grounds for a claim") (internal quotations and citation omitted). The Court

emphasizes that the "Statement of Claim" requires more than "labels and conclusions or a

formulaic recitation of the elements of a cause of action." Neubauer v. FedEx Corp., 849 F.3d

400,404 (8th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662,678 (2009)).

       Plaintiff is warned that the filing of an amended complaint completely replaces the

original complaint. This means that claims that are not re-alleged in the amended complaint will

be deemed abandoned. See In re Wireless Tel. Fed Cost Recovery Fees Litig., 396 F.3d 922, 928

(8th Cir. 2005) ("It is well-established that an amended complaint supercedes an original complaint

and renders the original complaint without legal effect"). If plaintiff fails to file an amended



                                                  3
   Case: 4:20-cv-01670-ACL Doc. #: 4 Filed: 12/17/20 Page: 4 of 5 PageID #: 7



complaint on a Court-provided form within thirty days in accordance with the instructions set forth

herein, the Court will dismiss this action without prejudice and without further notice to plaintiff.

          Finally, plaintiff has neither paid the $400 filing fee, nor sought leave to proceed without

the prepayment of fees or costs. If plaintiff files a motion to proceed in forma pauperis, it must be

accompanied by a certified copy of his inmate account statement for the six-month period

immediately preceding the filing of the complaint. Also, if plaintiff files such a motion, the Court

will review the amended complaint pursuant to 28 U.S.C. § 1915. Plaintiffs failure to make

specific factual allegations against a defendant will result in the dismissal of that defendant. If

-plaintiff fails to pay the filing fee or file an application to proceed without prepayment, within

twenty-one (21) days, the Court will dismiss this action without prejudice and without further

notice.

          Accordingly,

          IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court's "Prisoner Civil Rights Complaint" form.

          IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court's motion to proceed in forma pauperis form.

          IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the

Court's form within twenty-one (21) days of the date of this Order.

          IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or file a

motion to proceed in forma pauperis within twenty-one (21) days of the date of this Order.

          IT IS FINALLY ORDERED that if plaintiff files a motion to proceed in forma pauperis,

 he must also file a certified copy of his inmate account statement for the six-month period

 preceding the filing of the complaint.



                                                   4
           Case: 4:20-cv-01670-ACL Doc. #: 4 Filed: 12/17/20 Page: 5 of 5 PageID #: 8



               If plaintiff fails to timely comply with this order, the Court will dismiss this action

         without prejudice and without further notice.

               Dated this   .1.1!.'aay of December, 2020.

                                                         RONNIE L. WHITE
                                                         UNITED STATES DISTRICT JUDGE


\_   -




                                                         5
